Citation Nr: 0123980	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for bilateral foot 
callosities, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for a low 
back disorder (including as secondary to a service-connected 
bilateral foot disorder), denied an evaluation in excess of 
50 percent for the veteran's service-connected bilateral foot 
callosities, and denied a total disability rating based upon 
individual unemployability (TDIU).

In November 2000, the Board issued a decision on the 
veteran's claim, denying entitlement to an evaluation in 
excess of 50 percent for bilateral foot callosities and 
remanded the issues of entitlement to service connection for 
a low back disorder and a TDIU.  The veteran thereupon 
appealed the November 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, VA's Office of 
General Counsel, representing the appellee Secretary of 
Veterans Affairs (the Secretary) filed a motion in March 2001 
requesting that the Court vacate the Board's November 2000 
decision and remand the case for possible further development 
and readjudication in light of the promulgation of the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 State. 2096 (2000) and Holliday v. Principi, 14 
Vet. App. 280 (2001).

In a March 2001 order, the Court noted that VA had filed an 
unopposed motion to remand the appeal to the Board.  The 
Court granted VA's March 2001 motion and vacated the November 
2000 Board decision.  The case was then returned to the 
Board.


FINDINGS OF FACT

1.  The veteran has bilateral foot callosities which are 
manifested by tender calluses, hyperkeratotic formations, 
onychomycosis involving most nails; with the disability 
characterized as mildly disabling.  

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral foot callosities so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bilateral foot callosities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.27, 4.71a, Diagnostic Code 5278 (2000).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is seeking entitlement to an evaluation in excess 
of 50 percent for his service-connected bilateral foot 
callosities.

The veteran was service connected for bilateral foot 
callosities by an August 1974 rating decision which also 
assigned a 50 percent disability evaluation by analogy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5278.  The 
Board denied an evaluation in excess of 50 percent in June 
1990 and in April 1998, both pursuant to the same diagnostic 
code.  The April 1998 decision, following Board review of 
evidence of record at the time, found the following: that the 
50 percent evaluation was the highest available under 
Diagnostic Code 5278; that no higher rating was available 
under another applicable diagnostic code, and; that 
extraschedular evaluation was not warranted because of lack 
of evidence of frequent hospitalization or interference with 
employment resulting from the veteran's bilateral foot 
callosities.  In July 1998 the veteran, through his attorney, 
resubmitted a claim for an increased evaluation for bilateral 
foot callosities on the ground that the disorder had become 
more severe.  As noted, in its now-vacated November 2000 
decision, the Board determined that an evaluation in excess 
of 50 percent for the above mentioned foot disability was not 
warranted.  The veteran filed an appeal, and in March 2001 
the Secretary of the Department of Veterans Affairs moved to 
vacate the Board's decision and remand this case to the 
Board.  The motion, which was unopposed, was granted.  The 
case is once again before the Board.

At his VA examination in December 1998, the veteran reported 
a long history of hyperkeratosis of the feet with callus 
formations which he complained produced significant pain in 
the foot when he ambulated greater than 1/2 block.  The 
veteran indicated that he treated the hyperkeratotic foot 
lesions with Aquaphilic cream and Mycelex using these usually 
once per day and occasionally twice.  The veteran reported 
having his calluses trimmed from his feet approximately once 
per month and had a long history of onychomycosis and had 
several nails removed.  The veteran also indicated that he 
had resection of the mid to distal fifth phalangeal segments 
of the left foot and complained of pain with weight bearing.

The examination showed hyperkeratotic formations on the feet 
primarily along the soles of the heels and extending to the 
posterior heel especially on the left.  Tender callus below 
the right second metatarsal head and left sensitive callus 
noted along the medial aspect of the left first metatarsal 
phalangeal joint.  Onychomycosis involving most nails that 
remained.  No peripheral edema was noted and peripheral 
pulses were 2+ and symmetrical.  The examiner noted that the 
veteran walked quickly down the hallway away from the 
examination without apparent discomfort.  The diagnoses were 
plantar and palmar hyperkeratosis and moderate bilateral 
callosities of the feet.  The examiner further noted that 
chronic and recurrent callosities of the feet were usually 
the result of improper footwear.  The veteran's 
hyperkeratosis involved both his hands and the feet and 
therefore was probably not related to previous surgical 
corrections of the feet.  The examiner opined that the 
condition was only mildly disabling.

VA outpatient treatment records dated August 1997 to January 
1999 showed that in August 1997 the veteran was seen for 
onychomycosis and hyperkeratosis with history of painful 
calluses and ingrown nails.  Treatment record dated August 
1998 shows that the veteran was seen for tinea pedis, 
onychomycosis, hyperkeratosis, and calluses of both feet.  
The examination showed that the veteran's feet had heaped 
calluses on the left great toe and the right forefoot.  The 
diagnosis was plantar keratoderma, stable.

Criteria

In the motion adopted by the Court in its March 2001 order, 
the Secretary in essence took the position that a remand of 
this case was warranted in light of the enactment of the 
VCAA.  Counsel for the Secretary relied on the Court's 
decision in Holliday v. Principi, 14 Vet. App. 280 (2001) 
[Court may not determine in the first instance the specific 
applicability of the VCAA].  The Secretary's motion requested 
that the Board readjudicate the claim for an increased rating 
for bilateral foot callosities in light of the enactment of 
the VCAA and the Court's decision in Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) [where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and the Secretary did so].

The March 2001 motion was unopposed by the veteran.  The 
veteran's attorney was specifically informed in May 2001 that 
he could submit any additional argument or evidence within 90 
days.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 State. 2096, 2099 (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  VA has also issued 
regulations implementing the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

As noted in various documents filed at the Court, it is the 
Board's responsibility to determine whether the VCAA is 
applicable to this case.  See Holliday, supra.  After having 
considered the law and the procedural history of this case, 
the Board concludes that the VCAA is applicable to this case, 
since the veteran's claim was pending at the time of the 
enactment of the VCAA.

The veteran's attorney was specifically informed in May 2001 
that he could submit any additional argument or evidence 
within 90 days.  The Board notes that the veteran's attorney 
has not, in any communication with VA, otherwise suggested 
that the notice or development already undertaken in the 
instant case fails to essentially comply with the 
requirements of the VCAA.

The Board, on review of the record, finds that the 
requirements of the VCAA have been effectively complied with.  
With regard to development the record includes the veteran's 
service medical records, VA outpatient treatment records 
dated August 1997 to January 1999, and December 1998 VA 
examination report.  All of which are adequate for rating 
purposes.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified in a May 1999 statement of 
the case of the law and regulations pertaining to the 
evaluation of his bilateral foot callosities.  

In sum, therefore, the record reflects that the veteran was 
informed of the information and evidence necessary to 
substantiate his claim, that VA has obtained all outstanding 
pertinent records identified by the veteran, and that the 
veteran has been afforded a VA examination in connection with 
his claim.  There is no allegation that the veteran has 
received treatment for his bilateral foot callosities since 
January 1999, or that his disability has otherwise worsened 
in severity.  Compare Snuffer v. Gober, 10 Vet. App. 400 
(1997) [holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity].  Nor is there any other 
allegation that the VA examination on file was inadequate.  

The Board again points out that the veteran's attorney 
notably has not identified any specific perceived deficiency 
in the notice provided the veteran or in the development 
actions undertaken in connection with this claim.  Nor has 
the attorney explained how the Board's readjudication of the 
instant claim without remanding the case to the RO prejudices 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Accordingly, the Board concludes that remanding this case to 
the RO would serve no useful purpose.  Cf.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Board therefore 
finds that it may proceed with a decision on the merits of 
the veteran's claim without prejudice to the veteran and in 
compliance with the Court's March 2001 order.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the veteran is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Estaban, 6 Vet. App. at 262.

As mentioned above, the veteran was assigned a 50 percent 
disability evaluation by analogy pursuant to Diagnostic Code 
5278.  The Board notes that a 50 percent evaluation is the 
highest evaluation assignable to claw foot (pes cavus) under 
Diagnostic Code 5278.

Analysis

After reviewing the evidence, the Board believes that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 50 percent for the veteran's 
bilateral foot callosities.

There is no basis in the record for a remand for the purpose 
of a VA examination.  Subsequent to the December 1998 VA 
examination, the veteran did not allege that his condition 
became worse, or for that matter changed at all.  The 
examination found hyperkeratotic formations on the feet 
primarily along the soles of the heels and extending to the 
posterior heel especially on the left.  Tender callus below 
the right second metatarsal head and left sensitive callus 
noted along the medial aspect of the left first metatarsal 
phalangeal joint.  Onychomycosis involving most nails that 
remained.  No peripheral edema was noted and peripheral 
pulses were 2+ and symmetrical.  The examiner noted that the 
veteran walked quickly down the hallway away from the 
examination without apparent discomfort.  The diagnoses were 
plantar and palmar hyperkeratosis and moderate bilateral 
callosities of the feet.  The examiner characterized the 
disability as mild.  The Board finds no other diagnostic code 
criteria that would warrant an evaluation in excess of 50 
percent.  

The functional impairment which can be attributed to pain or 
weakness has also been considered.  See 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. at 206. However, the objective 
evidence does not show that this disability is productive of 
additional functional loss due to pain. 

Extraschedular rating

The November 2000 Board decision also considered the matter 
of extraschedular rating.  This matter must be addressed in 
this decision.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact a 
prior holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
which found that when an extraschedular grant may be in 
order, that issue must be referred to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance," pursuant to 38 C.F.R. § 3.321(b).  In 
this case, the RO has duly adjudicated the issue of 
entitlement to an extraschedular rating for the disability at 
issue.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The veteran's symptomatology 
includes hyperkeratotic formations on the feet primarily 
along the soles of the heels and extending to the posterior 
heel especially on the left; tender calluses below the right 
second metatarsal head and left sensitive callus noted along 
the medial aspect of the left first metatarsal phalangeal 
joint.  Onychomycosis involving most nails that remained.  
The December 1998 VA examination noted the veteran's 
bilateral callosities of the feet were mildly disabling.  
There has been no evidence presented that this caused 
frequent periods of hospitalization.  The only evidence 
pertaining to the veteran's employment was a December 1998 
letter from the veteran's employer stating that he had quit 
his part-time job and that in the prior 12-months he had lost 
no work time due to disability.  

In short, the Board does not believe that the veteran 
presents such an exceptional or unusual disability picture 
that would render impractical the application of the regular 
schedular standards.  The currently assigned 50 percent 
evaluation for his service-connected bilateral callosities of 
the feet contemplates relatively severe symptoms.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In essence, the Board finds that 
the evidence does not show that the veteran's service-
connected disability causes marked interference with 
employment or results in frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  There is no evidence, clinically or 
otherwise, which demonstrates or even suggests anything 
exceptional or unusual about the veteran's service-connected 
disability which is not contemplated in the criteria in the 
VA Schedule for Rating Disabilities.  Accordingly, the Board 
determines that the assignment of an extraschedular rating 
for the veteran's bilateral callosities of the feet pursuant 
to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
bilateral foot callosities is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

